United States Court of Appeals

                                                                Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 F I L E D
                                                             February 15, 2007

                             No. 06-20693
                           Summary Calendar
                                                          Charles R. Fulbruge III
                                                                  Clerk
LINDA C HAMLETT

                      Plaintiff - Appellant

     v.

GENERAL MOTORS ACCEPTANCE CORPORATION

                      Defendant - Appellee



             Appeal from the United States District Court
              for the Southern District of Texas, Houston
                          USDC No. 4:05-CV-436


Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Linda Hamlett appeals the district

court’s grant of summary judgment to defendant-appellee General

Motors Acceptance Corporation (“GMAC”), contending that GMAC

violated the Age Discrimination in Employment Act of 1967

(“ADEA”),1 29 U.S.C. § 621 et seq., by subjecting her “to an


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that

this opinion should not be published and is not precedent except

under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
          As GMAC points out, Hamlett actually alleged in her

                                   1
unwanted mandatory transfer to a distant, inconvenient location

or alternatively . . . to an unwanted early retirement on account

of her age.”   Appellant’s Br. at 2-3.   However, Hamlett’s brief

describes virtually none of the facts or issues involved in this

case and instead provides pages of legal quotations and general,

conclusory allegations that she satisfied her prima facie burden

and that GMAC’s stated reasons for its actions were pretextual.

By failing to adhere to Federal Rule of Appellate Procedure

28(a)(9)(A)’s requirement that an appellant’s brief contain the

“appellant’s contentions and the reasons for them, with citations

to the authorities and parts of the record on which the appellant

relies,” Hamlett has abandoned those contentions.    See United

States v. Miranda, 248 F.3d 434, 443-44 (5th Cir. 2001); Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     The only statement in her brief that could be construed as

an argument against summary judgment--that a person with less

experience got a job in another Houston office--is unaccompanied

by any allegation or evidence that she applied for and was denied



Original Petition a claim under the Texas Commission on Human

Rights Act (“TCHRA”), TEX. LAB. CODE ANN. § 21.001 et seq.   Because

TCHRA claims for age discrimination are subject to the same

analysis as ADEA claims, see Quantum Chem. Corp. v. Toennies, 47
S.W.3d 473, 475-76, 480-81 (Tex. 2001), Hamlett’s misstatement as

to the source of her claims is not material.

                                 2
that job, that she was qualified for that job, that the job was

related to her situation in any way, or that age was a factor in

that employee’s hiring or GMAC’s later offer to her of a job in

North Carolina, and is insufficient to establish a prima facie

case of age discrimination.    See Bodenheimer v. PPG Indus.,

Inc., 5 F.3d 955, 957 (5th Cir. 1993).    Even if she had

established a prima facie case, she makes no argument and points

to no evidence as to why GMAC’s reason for offering her the

choice of a transfer to North Carolina or a severance package--

that GMAC was closing for economic reasons the office in which

Hamlett worked--was pretextual or that age was in any way a

motivating factor in GMAC’s actions.     See Rachid v. Jack in the

Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004).    Hamlett’s appeal

is without merit.

     AFFIRMED.   Costs shall be borne by plaintiff-appellant.




                                 3